Order, Supreme Court, New York County, entered July 27, 1976, denying Henry Mendler’s motion for direction of a joint trial of Action No. 3 with Actions Nos. 1 and 2, unanimously affirmed, without costs and without disbursements. Judith M. Mendler has adequately shown that joinder would prejudice her in that it would delay disposition of *516Actions Nos. 1 and 2 while awaiting the extensive pretrial procedures that will be necessary in Action No. 3. Thus, apart from the reason stated by Special Term for its denial, a similar result is mandated. Concur—Murphy, J. P., Birns, Capozzoli, Lane and Lynch, JJ.